                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF NEW YORK


United States of America,

                 Plaintiff,

         v.                                        Civil Action No. 1:18-CV-1183 (GTS/CFH)

Real Property Commonly Known as 423-425
NYS Route 32, Schuylerville, New York,             FINAL ORDER OF FORFEITURE
et al.,

                 Defendants.

        THIS COURT having before it the signed Settlement Agreement of the parties to the

above-referenced action, and the parties having agreed to its term as indicated by their signatures,

it is hereby,

        ORDERED that 423 NYS Route 32, Schuylerville, New York, Tax Map ID: 194.-2-3.21,

427 NYS Route 32, Schuylerville, New York, Tax Map ID: 194.-2-3.1, and 431 NYS Route 32,

Schuylerville, New York, Tax Map ID: 194.-2-4, shall be forfeited to the United States of America,

pursuant to the terms of the Settlement Agreement, and it is further

        ORDERED that the Court will enter final judgment dismissing the forfeiture action as to

the real property commonly known as 425 NYS Route 32, Schuylerville, New York, Tax Map ID

194.-2-3.22, and it is further

        ORDERED that the United States and Claimant Ryan Matthew Jones shall bear their own

fees, costs, and expenses, and it is further

        ORDERED, that this Court shall retain jurisdiction for the purposes of enforcing the terms

of the Settlement Agreement, and it is further
         ORDERED, that the Clerk of Court shall enter a judgment of forfeiture in accordance with

the terms of this Order.



Dated:     February 6          , 2020        ________________________________
                                             Hon. Glenn T. Suddaby
                                             Chief United States District Judge
